UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


DONTIE S. MITCHELL,

              Plaintiff,

       v.                                                 6:17-cv-06673-MAT
                                                          ORDER
PAUL CHAPPIUS, JR., et al.,

              Defendants.



       Pro se plaintiff Dontie Mitchell, a prisoner currently confined at the Great Meadow

Correctional Facility, originally filed an action in the United States District Court for the

Northern    District   of   New   York   (“Northern   District”)   asserting   claims   under

42 U.S.C. § 1983. Upon initial screening, the Northern District severed and transferred

to this Court a number of claims arising from Plaintiff’s confinement at a correctional

facility located in the Western District of New York. Docket Item 13.

       Currently before the Court is Plaintiff’s motion to transfer this action back to the

Northern District of New York. Docket Item 18. In the alternative, Plaintiff requests a

stay of the case pending a decision on his “motion to recall the mandate in the Second

Circuit . . . and motion for reconsideration/reconsideration en banc” of the Second

Circuit’s order dismissing his appeal of the Northern District’s transfer order.         See

Mitchell v. Cuomo, No. 917CV0892TJMDJS, 2017 WL 8780773, at *2 (N.D.N.Y. Dec. 6,

2017) (denying motion for reconsideration).

       The Second Circuit denied his motion “for a recall of the mandate and for leave

to file a motion for reconsideration” on October 15, 2018. See Docket Item 156 in
Mitchell v. Cuomo, No. 18-89 (2d Cir. 2018). Therefore, Plaintiff’s request for a stay

pending this decision is now moot.

         Furthermore, the Court finds that the Northern District’s decision, pursuant to

Fed. R. Civ. P. 21 and 28 U.S.C. § 1404(a), to sever and transfer the claims arising in

the Western District of New York was within the sound discretion of that court. E.g.,

Cain v. NY State Bd. of Elections, 630 F. Supp. 221, 225-26 (E.D.N.Y. 1986) (citing

Garber v. Randall, 477 F.2d 711 (2d Cir. 1973); A. Olinick & Sons v. Dempster Bros.,

Inc., 365 F.2d 439, 444 (2d Cir. 1966)). Moreover, there is no basis to return this action

to the Northern District, which found the instant claims to be “separate and distinct from

the claims arising out of alleged wrongdoing that arose” in the Northern District.

Accordingly, Plaintiff’s motion to transfer is denied as without merit, and his request to

stay this action is denied as moot.

         SO ORDERED.


Dated:         December 20, 2018
               Rochester, New York


                                             s/ Michael A. Telesca
                                             MICHAEL A. TELESCA
                                             UNITED STATES DISTRICT JUDGE




                                            2
